
	
		I
		112th CONGRESS
		1st Session
		H. R. 3272
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the National Windstorm Impact Reduction
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Windstorm Impact Reduction
			 Act Reauthorization of 2011.
		2.DefinitionsSection 203(1) of the National Windstorm
			 Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by striking
			 Director of the Office of Science and Technology Policy and
			 inserting Director of the National Institute of Standards and
			 Technology.
		3.National Windstorm Impact Reduction
			 ProgramSection 204 of the
			 National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is
			 amended—
			(1)by striking
			 subsections (a), (b), and (c) and inserting the following:
				
					(a)EstablishmentThere is established the National Windstorm
				Impact Reduction Program, the purpose of which is to achieve major measurable
				reductions in the losses of life and property from windstorms through a
				coordinated Federal effort, in cooperation with other levels of government,
				academia, and the private sector, aimed at improving the understanding of
				windstorms and their impacts and developing and encouraging the implementation
				of cost-effective mitigation measures to reduce those impacts.
					(b)Responsibilities
				of program agencies
						(1)Lead
				agencyThe National Institute
				of Standards and Technology shall have the primary responsibility for planning
				and coordinating the Program. In carrying out this paragraph, the Director
				shall—
							(A)ensure that the
				Program includes the necessary components to promote the implementation of
				windstorm risk reduction measures by Federal, State, and local governments,
				national standards and model building code organizations, architects and
				engineers, and others with a role in planning and constructing buildings and
				lifelines;
							(B)support the
				development of performance-based engineering tools, and work with appropriate
				groups to promote the commercial application of such tools, including through
				wind-related model building codes, voluntary standards, and construction best
				practices;
							(C)request the
				assistance of Federal agencies other than the Program agencies, as necessary to
				assist in carrying out this Act;
							(D)coordinate all
				Federal post-windstorm investigations; and
							(E)when warranted by research or investigative
				findings, issue recommendations to assist in informing the development of model
				codes, and provide information to Congress on the use of such
				recommendations.
							(2)National
				institute of standards and technologyIn addition to the lead agency
				responsibilities described under paragraph (1), the National Institute of
				Standards and Technology shall be responsible for carrying out research and
				development to improve model building codes, voluntary standards, and best
				practices for the design, construction, and retrofit of buildings, structures,
				and lifelines.
						(3)National science
				foundationThe National Science Foundation shall support research
				in engineering and the atmospheric sciences to improve the understanding of the
				behavior of windstorms and their impact on buildings, structures, and
				lifelines.
						(4)National oceanic
				and atmospheric administrationThe National Oceanic and
				Atmospheric Administration shall support atmospheric sciences research to
				improve the understanding of the behavior of windstorms and their impact on
				buildings, structures, and lifelines.
						(5)Federal
				emergency management agencyThe Federal Emergency Management
				Agency shall support the development of risk assessment tools and effective
				mitigation techniques, windstorm-related data collection and analysis, public
				outreach, information dissemination, and implementation of mitigation measures
				consistent with the Agency’s all-hazards
				approach.
						;
			(2)by redesignating
			 subsection (d) as subsection (c);
			(3)by inserting after
			 subsection (c), as so redesignated, the following new subsection:
				
					(d)Interagency Coordinating Committee on
				Windstorm Impact Reduction
						(1)EstablishmentThere is established an Interagency
				Coordinating Committee on Windstorm Impact Reduction, chaired by the
				Director.
						(2)MembershipIn addition to the chair, the Committee
				shall be composed of—
							(A)the heads of—
								(i)the Federal Emergency Management
				Agency;
								(ii)the National Oceanic and Atmospheric
				Administration;
								(iii)the National Science Foundation;
								(iv)the Office of Science and Technology
				Policy; and
								(v)the Office of Management and Budget;
				and
								(B)the head of any other Federal agency the
				chair considers appropriate.
							(3)MeetingsThe Committee shall meet not less than 2
				times a year at the call of the Director of the National Institute of Standards
				and Technology.
						(4)General purpose and dutiesThe Committee shall oversee the planning
				and coordination of the Program.
						(5)Strategic
				planThe Committee shall
				develop and submit to Congress, not later than one year after the date of
				enactment of the National Windstorm Impact
				Reduction Act Reauthorization of 2011, a Strategic Plan for the
				Program that includes—
							(A)prioritized goals for the Program that will
				mitigate against the loss of life and property from future windstorms;
							(B)short-term, mid-term, and long-term
				research objectives to achieve those goals;
							(C)a description of the role of each Program
				agency in achieving the prioritized goals;
							(D)the methods by which progress towards the
				goals will be assessed; and
							(E)an explanation of how the Program will
				foster the transfer of research results into outcomes, such as improved model
				building codes.
							(6)Progress reportNot later than 18 months after the date of
				enactment of the National Windstorm Impact
				Reduction Act Reauthorization of 2011, the Committee shall submit
				to the Congress a report on the progress of the Program that includes—
							(A)a description of the activities funded
				under the Program, a description of how these activities align with the
				prioritized goals and research objectives established in the Strategic Plan,
				and the budgets, per agency, for these activities;
							(B)the outcomes achieved by the Program for
				each of the goals identified in the Strategic Plan;
							(C)a description of any recommendations made
				to change existing building codes that were the result of Program activities;
				and
							(D)a description of the extent to which the
				Program has incorporated recommendations from the Advisory Committee on
				Windstorm Impact Reduction.
							(7)Coordinated budgetThe Committee shall develop a coordinated
				budget for the Program, which shall be submitted to the Congress at the time of
				the President’s budget submission for each fiscal
				year.
						;
				and
			(4)by striking
			 subsections (e) and (f).
			4.National Advisory
			 Committee on Windstorm Impact ReductionSection 205 of the National Windstorm Impact
			 Reduction Act of 2004 (42 U.S.C. 15704) is amended to read as follows:
			
				205.National Advisory Committee on Windstorm
				Impact Reduction
					(a)In generalThe Director of the National Institute of
				Standards and Technology shall establish an Advisory Committee on Windstorm
				Impact Reduction, which shall be composed of at least 7 members, none of whom
				may be employees of the Federal Government, including representatives of
				research and academic institutions, industry standards development
				organizations, emergency management agencies, State and local government, and
				business communities who are qualified to provide advice on windstorm impact
				reduction and represent all related scientific, architectural, and engineering
				disciplines. The recommendations of the Advisory Committee shall be considered
				by Federal agencies in implementing the Program.
					(b)AssessmentsThe Advisory Committee on Windstorm Impact
				Reduction shall offer assessments on—
						(1)trends and developments in the natural and
				engineering sciences and practices of windstorm impact mitigation;
						(2)the priorities of the Program’s Strategic
				Plan;
						(3)the coordination of the Program; and
						(4)any revisions to the Program which may be
				necessary.
						(c)CompensationThe
				members of the Advisory Committee established under this section shall serve
				without compensation.
					(d)ReportsAt least every 2 years, the Advisory
				Committee shall report to the Director on the assessments carried out under
				subsection (b) and its recommendations for ways to improve the Program.
					(e)CharterNotwithstanding section 14(b)(2) of the
				Federal Advisory Committee Act (5 U.S.C. App), the Advisory Committee shall not
				be required to file a charter subsequent to its initial charter, filed under
				section 9(c) of such Act, before the termination date specified in subsection
				(f) of this section.
					(f)TerminationThe
				Advisory Committee shall terminate on September 30,
				2014.
					.
		5.Authorization of
			 appropriationsSection 207 of
			 the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15706) is
			 amended to read as follows:
			
				207.Authorization of appropriations
					(a)Federal emergency management
				agencyThere are authorized
				to be appropriated to the Federal Emergency Management Agency for carrying out
				this title—
						(1)$4,000,000 for fiscal year 2012;
						(2)$4,000,000 for fiscal year 2013; and
						(3)$4,000,000 for fiscal year 2014.
						(b)National science foundationThere are authorized to be appropriated to
				the National Science Foundation for carrying out this title—
						(1)$9,400,000 for fiscal year 2012;
						(2)$9,400,000 for fiscal year 2013; and
						(3)$9,400,000 for fiscal year 2014.
						(c)National institute of standards and
				technologyThere are
				authorized to be appropriated to the National Institute of Standards and
				Technology for carrying out this title—
						(1)$5,300,000 for fiscal year 2012;
						(2)$5,300,000 for fiscal year 2013; and
						(3)$5,300,000 for fiscal year 2014.
						(d)National oceanic and atmospheric
				administrationThere are
				authorized to be appropriated to the National Oceanic and Atmospheric
				Administration for carrying out this title—
						(1)$2,700,000 for fiscal year 2012;
						(2)$2,700,000 for fiscal year 2013; and
						(3)$2,700,000 for fiscal year
				2014.
						.
		
